PER CURIAM.
Todd Boese appeals the final judgment that dissolves his marriage to Andrea Boese. We affirm the final judgment and write only to clarify that the language of the final judgment requiring the parties to share the cost of uncovered medical expenses in their proportional shares shall control over the language in the parenting plan that inadvertently required Mr. Boese to pay all of those expenses. To avoid any confusion, on remand, the trial court may amend the language of the parenting plan in this regard if the parties believe an amendment would be helpful.
Affirmed.
ALTENBERND, VILLANTI, and KHOUZAM, JJ., Concur.